Citation Nr: 0905864	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for soft tissue sarcoma to 
include as due to exposure to herbicides during service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from December 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran had service in the Vietnam era and served in 
the Republic of Vietnam during the Vietnam era.  

2.  A soft tissue sarcoma and/or a squamous carcinoma of the 
retromolar trigone was not manifest during service, was not 
manifest within one year of separation, and post-service 
diagnosis of squamous carcinoma of the retromolar trigone is 
not attributable to service; the veteran does not have a 
post-service diagnosis of soft tissue sarcoma.


CONCLUSION OF LAW

A soft tissue sarcoma and/or a squamous carcinoma of the 
retromolar trigone was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in December 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  


Background

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of any type of malignant 
tumor/cancer to include a soft tissue sarcoma or squamous 
carcinoma of the retromolar trigone.  

The veteran was separated from service in May 1973.  Post-
service, there is no competent evidence in the initial post-
service year reflecting complaints, findings, treatment, or 
diagnosis of any type of malignant tumor/cancer to include a 
soft tissue sarcoma or squamous carcinoma of the retromolar 
trigone.  The veteran was diagnosed as having squamous 
carcinoma of the retromolar trigone in 2002.  He underwent 
surgical resection followed by postoperative radiation 
therapy.  His treatment was completed by November 2002.  The 
veteran has never been diagnosed as having a soft tissue 
sarcoma.  


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The veteran served in-country in Vietnam.  Although he has 
claimed service connection for soft tissue sarcoma, he has no 
diagnosis of a soft tissue sarcoma.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  The veteran does not have a soft 
tissue sarcoma. 

Rather, the competent evidence establishes that the veteran 
was diagnosed post-service in 2002 as having squamous 
carcinoma of the retromolar trigone (squamous cell carcinoma 
of the oropharynx).  However, this type of cancer is not 
among the presumptive cancers.  In fact, nasal/nasopharyngeal 
cancer, is among the cancers specifically excluded above.  

Accordingly, soft tissue sarcoma and squamous carcinoma of 
the retromolar trigone (squamous cell carcinoma of the 
oropharynx) may not be presumed to have been incurred during 
active military service due to herbicide exposure including 
Agent Orange exposure and service connection is not warranted 
for those claimed disabilities on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).


Service Connection on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
a malignant tumor will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted above, the veteran does not have a soft tissue 
sarcoma.  Thus, there is no basis for service connection for 
that claimed disability.  

With regard to the issue of service connection for squamous 
carcinoma of the retromolar trigone (squamous cell carcinoma 
of the oropharynx), service connection is also not warranted.  

There were no inservice manifestations or diagnosis of 
squamous carcinoma of the retromolar trigone (squamous cell 
carcinoma of the oropharynx).  There were no inservice 
manifestations or diagnosis in the initial post-service year.  
Rather, as noted, the veteran was diagnosed and treated for 
squamous carcinoma of the retromolar trigone (squamous cell 
carcinoma of the oropharynx) in 2002.  

In June 2006, the veteran's treating physician stated the 
following: "The same effects of Agent orange on the 
laryngeal mucosa would impact the oropharyngeal mucosa with 
the same potentially carcinogenic effect, as a part of the 
upper airway-digestive tissue."  In a July 2006 letter, VA 
contacted this physician to notify him that presumptive 
entitlement to service-connected benefits was in effect for 
certain respiratory cancers as related to herbicide exposure.  
However, this presumption was limited to the lungs, bronchi, 
trachea, and larynx.  The physician was requested to furnish 
a complete rationale for his statements, with citations to 
supporting data.  In addition, the physician was requested to 
comment on the effects of the veteran's 36 year smoking and 
alcohol consumption history.  There was no reply from this 
physician.  The failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  The Court has further recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Since this 
physician did not reply with a rationale for his medical 
opinion, the probative value is diminished.  

In December 2007, a VA hematologist reviewed the claims file.  
It was noted that the veteran was diagnosed with and treated 
for squamous cell carcinoma of the oropharynx, specifically 
the right retromolar trigone, in mid 2002.  He surgery and 
post-operative course were noted.  The examiner identified 
the veteran's major risk factor as cigarette smoking.  He 
also noted the veteran's contention that his presumed Agent 
Orange exposure was the cause of his cancer.  The physician 
also noted that it was argued that if Agent Orange exposure 
was considered etiologic in laryngeal cancer, then it must 
also be etiologic in squamous cell carcinoma of other sites 
of the upper aerodigestive tract.  However, the VA physician 
indicated that there was no epidemiologic data to indicate a 
substantially increased risk of oropharyngeal cancer in 
veterans exposed to Agent Orange.  Rather, the well-
recognized risk factors for oropharyngeal cancer were 
smoking, smokeless tobacco use, and human papilloma virus 
infection.  In this case, the veteran was a smoker until 1.5 
years prior to his diagnosis.  As such, the VA physician was 
unable to conclude that it was as likely as not that Agent 
Orange played an etiological role in this case.  The Board 
notes that the VA physician's opinion is supported by 
findings of the Secretary of VA and NAS above.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of  treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  

The Court further held that a medical opinion that contains 
only data and conclusions is not entitled to any weight and a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves- Rodriguez, the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.  

In this case, as noted, Dr. S.'s opinion is of little 
probative value since he did not provide any rationale.  As 
indicated, this physician was contacted and given an 
opportunity to provide support for his statements.  He failed 
to do so.  In contrast, the VA physician reviewed the 
accurate historical background, provided an opinion with 
supporting data as cited above, and provided rationale.  He 
explained the likely etiology of the veteran's cancer and 
explained that it was not likely due to the claimed 
herbicides exposure.  

The Board attaches the most significant probative value to 
the VA opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

In sum, the competent evidence does not establish that 
squamous carcinoma of the retromolar trigone (squamous cell 
carcinoma of the oropharynx) began in service or within one 
year of separation.  Rather, the record establishes that 
nearly three decades after such separation, the veteran had 
squamous carcinoma of the retromolar trigone (squamous cell 
carcinoma of the oropharynx).  As noted, he has never had a 
soft tissue sarcoma.  The most probative evidence establishes 
that squamous carcinoma of the retromolar trigone (squamous 
cell carcinoma of the oropharynx) is not attributable to 
service.  

Accordingly, service connection is not warranted for soft 
tissue sarcoma or squamous carcinoma of the retromolar 
trigone (squamous cell carcinoma of the oropharynx).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for soft tissue sarcoma or squamous 
carcinoma of the retromolar trigone (squamous cell carcinoma 
of the oropharynx) is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


